
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 13
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Sanders submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  President should not initiate military action against Iran without first
		  obtaining authorization from Congress.
	
	
		Whereas
			 article I, section 8 of the United States Constitution grants Congress the
			 power to declare war, to lay and collect taxes,
			 to provide for the common defence and general welfare of the United
			 States, to raise and support armies, to provide
			 and maintain a navy, to make rules for the government and
			 regulation of the land and naval forces, to provide for calling
			 forth the militia to execute the laws of the Union, suppress insurrections and
			 repel invasions, to provide for organizing, arming, and
			 disciplining, the militia, and to make all laws which shall be
			 necessary and proper for carrying into execution the foregoing powers, and all
			 other powers vested by this Constitution in the Government of the United
			 States, or in any department or officer thereof;
		Whereas
			 the Constitution also grants Congress exclusive power over the purse, stating,
			 No money shall be drawn from the Treasury, but in consequence of
			 appropriations made by law . . . .;
		Whereas
			 the sole war power granted to the executive branch through the President can be
			 found in article II, section 2, which states, The President shall be the
			 Commander in Chief of the Army and Navy of the United States, and of the
			 Militia of the several States, when called into the actual Service of the
			 United States . . . .;
		Whereas
			 President George W. Bush and his Administration have argued that this
			 Commander in Chief clause grants the President wide latitude to
			 engage United States military forces abroad without prior authorization from
			 Congress;
		Whereas
			 the President further argues that previous unilateral actions by Presidents of
			 both political parties add credence to this interpretation of the
			 Constitution;
		Whereas, in reality, nothing in the history
			 of the Commander in Chief clause suggests that the authors of
			 the provision intended it to grant the executive branch the authority to engage
			 United States forces in military action without any prior authorization from
			 Congress, except to allow the President to repel sudden attacks and immediate
			 threats;
		Whereas
			 in the Federalist Paper Number 69, while comparing the lesser war-making power
			 of the President of the United States with the war-making power of the King of
			 Great Britain, Alexander Hamilton wrote, The President is to be
			 commander in chief of the army and navy of the United States. In this respect
			 his authority would be nominally the same with that of the king of Great
			 Britain, but in substance much inferior to it. It would amount to nothing more
			 than the supreme command and direction of the military and naval forces, as
			 first general and admiral of the confederacy; while that of the British king
			 extends to the declaring of war, and to the
			 raising and regulating of fleets and armies;
			 all which, by the constitution under consideration, would appertain to the
			 legislature.;
		Whereas
			 James Madison declared that it is necessary to adhere to the fundamental
			 doctrine of the Constitution that the power to declare war is fully and
			 exclusively vested in the legislature;
		Whereas, in 1793, President George
			 Washington, when considering how to protect inhabitants of the frontier of the
			 United States, instructed his Administration that no offensive
			 expedition of importance can be undertaken until after [Congress] have
			 deliberated upon the subject, and authorized such a measure;
		Whereas, in 1801, when Thomas Jefferson
			 sent a small squadron of frigates to the Mediterranean to protect against
			 possible attacks by the Barbary powers, he told Congress that he was
			 unauthorized by the Constitution, without the sanction of Congress, to
			 go beyond the line of defense, and further noted that it was up to
			 Congress to authorize measures of offense also;
		Whereas, according to the most definitive
			 United States intelligence report, Iran is several years away from developing a
			 nuclear weapon, and even the most pessimistic analysis by outside experts
			 predicts that Iran is at least 3 years away from developing a nuclear weapon,
			 assuming Iran suffers no setbacks during development, which would be
			 unprecedented;
		Whereas
			 diplomatic efforts involving Iran, the United States, the European Union,
			 Russia, the People’s Republic of China, the International Atomic Energy Agency,
			 and the United Nations Security Council continue; and
		Whereas, despite these diplomatic efforts
			 and statements by President Bush and other members of his Administration that
			 diplomacy is the preferred route, there are an increasing number of reports
			 that preparations for war are underway: Now, therefore, be it
		
	
		That Congress—
			(1)strongly affirms that initiating military
			 action against Iran without congressional approval does not fall within the
			 President’s Commander in Chief powers under the
			 Constitution;
			(2)rejects any suggestion that the
			 Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541
			 note), approved in response to the terrorist attacks of September 11, 2001,
			 explicitly or implicitly extends to authorizing military action against Iran,
			 including over its nuclear program;
			(3)rejects any suggestion that the
			 Authorization for Use of Military Force Against Iraq Resolution of 2002
			 (Public Law
			 107–243; 50 U.S.C. 1541 note) explicitly or implicitly extends
			 to authorizing military action against Iran, including over its nuclear
			 program; and
			(4)strongly and unequivocally affirms that
			 seeking congressional authority prior to taking military action against Iran is
			 not discretionary, but is a legal and constitutional requirement.
			
